Exhibit 10.3


TEMPLE-INLAND INC.
PERFORMANCE STOCK UNITS AGREEMENT


EMPLOYEE:
 
DATE OF GRANT:
 
NUMBER OF PERFORMANCE STOCK UNITS:
 
AWARD PERIOD:
 





This Agreement is entered into between TEMPLE-INLAND INC., a Delaware
corporation ("Temple-Inland") and the Employee named above, and is an integral
and inseparable term of Employee’s employment as an employee of Temple-Inland or
an Affiliate.  In consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, Temple-Inland and the Employee
hereby agree as follows:


1.
Grant of Performance Stock Units.  Subject to the restrictions, terms and
conditions of this Agreement and the Plan Documents (as hereafter defined),
Temple-Inland hereby awards to the Employee the number of performance stock
units stated above (the “Performance Stock Units”).



2.
Governing Documents.  This Agreement and the Performance Stock Units awarded
hereby are subject to all the restrictions, terms and provisions of the
Temple-Inland Inc. 2010 Incentive Plan (the “Plan”) and the Temple-Inland
Standard Terms and Conditions for Performance Stock Units dated ____________
(together with the Plan, the “Plan Documents”) which are herein incorporated by
reference and to the terms of which the Employee hereby agrees.  Capitalized
terms used in this Agreement that are not defined herein shall have the meaning
set forth in the Plan Documents.



3.
No Stockholder Rights.  The Performance Stock Units will be a book entry
credited in the name of the Employee representing a Restricted Stock Unit Award
under the Plan and are not actual shares of Common Stock.  The Employee will not
have the right to vote the Performance Stock Units.



4.
Vesting.  Except as otherwise provided in the Plan Documents and subject to
paragraphs 5, 6 and 8 hereof, all of the Employee’s Performance Stock Units
covered hereby shall (to the extent not previously forfeited) vest as of the
occurrence of a Vesting Date, as defined in Exhibit A hereto.



5.
Forfeiture Upon Separation from Service.  Except as provided in paragraph 6,
upon the Employee’s Separation From Service prior to the earlier of the third
anniversary of the Date of Grant or the occurrence of a Vesting Date, all
Performance Stock Units granted hereunder shall be forfeited.



6.
Effect of Retirement.  Notwithstanding paragraph 5 hereof, if the Employee
incurs a Separation From Service by reason of Retirement prior to the earlier of
the third anniversary of the Date of Grant or the occurrence of a Vesting Date,
the Performance Stock Units shall not be forfeited upon such Separation from
Service, and subject to paragraph 8, shall be paid in accordance with, and
subject to, the terms of paragraphs 7 and 9 hereof and the Plan Documents.



7.
Payment of Performance Stock Units.  Subject to the terms and conditions hereof,
Exhibit A hereto, and the Plan Documents (including without limitation
paragraphs 8 and 9 hereof), Temple-Inland will pay to the Employee, in cash, the
value of the vested Performance Stock Units as soon as practicable after the
occurrence of a Vesting Date, but not later than ninety days after the Vesting
Date (or, if earlier, March 15 of the calendar year following the Vesting Date),
provided that if the Vesting Date occurs upon a Change in Control, payment shall
be made not later than


12
 
 

--------------------------------------------------------------------------------

 

the fifth business day after the Change in Control.  For purposes hereof, the
value of a Performance Stock Unit shall be equal to the Fair Market Value of a
share of Common Stock as of the earlier of the third anniversary of the Date of
Grant or the occurrence of a Vesting Date, plus the cumulative dividends that
would have been paid on the Performance Stock Unit from the Date of Grant had
the Performance Stock Unit been an actual outstanding share of Common Stock.


8.
Committee Discretion to Reduce or Eliminate Payments.  Notwithstanding anything
herein to the contrary, except in the case of a Vesting Date that occurs upon a
Change in Control, the Committee may, in its sole discretion, determine not to
pay the Performance Stock Units or determine to pay less than the Applicable
Percentage of the Performance Stock Units set forth on Exhibit A hereto.



9.
Recoupment of Unearned Compensation.  To the extent that the amount of any
annual or long term incentive compensation was calculated based upon the
achievement of financial results that were subsequently reduced due to a
restatement of the Company’s financial statements, the Board in its sole
discretion may require Employee to repay, and the Employee agrees to repay at
the Board’s request, the excess of (i) any annual or long term incentive
compensation that was paid to Employee on or after January 1, 2010 based on
achievement of specified financial results, over (ii) the lower award that would
have been paid based upon the restated actual financial results; provided, that
the Company will not seek to recover annual or long term incentive compensation
paid more than three years prior to the date the applicable restatement is
disclosed. In addition to any other remedies the Company may pursue, if the
Board determines that Employee’s fraud or intentional misconduct was a
significant contributing factor to the Company having to restate all or a
portion of its financial statement(s), Employee agrees to repay at the Board’s
request the excess of  (i) any annual or long term incentive compensation that
was paid to Employee based on achievement of specified financial results, over
(ii) the lower award that would have been paid based upon the restated actual
financial results, regardless of how much time has elapsed since the date of
such payment, and the Board may in its sole discretion cause the cancellation of
Employee’s outstanding long term incentive awards.

 
10.
Arbitration.  The Employee and Temple-Inland agree that this Agreement arises
out of, and is inseparable from, the Employee’s employment with Temple-Inland or
any of its Affiliates.  The Employee and Temple-Inland further agree to final
and binding arbitration as the exclusive forum for resolution of any dispute of
any nature whatsoever, whether initiated by the Employee or Temple-Inland,
arising out of, related to, or connected with Employee’s employment with, or
termination by, Temple-Inland or any of its Affiliates.  This includes, without
limitation, any dispute arising out of the application, interpretation,
enforcement, or claimed breach of this Agreement.  The only exceptions to the
scope of this arbitration provision are claims arising under any written
agreement between the Employee and Temple-Inland or its Affiliate that expressly
provides that such claims are not subject to binding arbitration.  Arbitration
under this provision shall be conducted under the employment dispute rules and
procedures of either the American Arbitration Association or of JAMS/Endispute,
according to the preference of the party initiating such arbitration.  Appeal
from, or confirmation of, any arbitration award under this paragraph may be made
to any court of competent jurisdiction under standards applicable to appeal or
confirmation of arbitration awards under the Federal Arbitration Act.  This
arbitration provision and related proceedings shall be subject to and governed
by the Federal Arbitration Act.



11.
Miscellaneous.  The Committee may from time to time modify or amend this
Agreement in accordance with the provisions of the Plan.  This Agreement shall
be binding upon and inure to the benefit of Temple-Inland and its successors and
assigns and shall be binding upon and inure to the benefit of the Employee and
his or her legatees, distributees and personal representatives.  Temple-Inland
and the Employee agree that the applicable Federal rate that is in effect on the
date this Agreement is entered into shall be used for purposes of determining
the present value of any payments provided for hereunder for purposes of Section
280G of the Code.  By signing this Agreement, the Employee acknowledges and
expressly agrees that the Employee has read the Agreement and the Plan Documents
and agrees to their terms.  This Agreement may be executed by Temple-Inland and
the Employee by means of electronic or digital signatures, which shall have the
same force and effect as manual signatures.  This Agreement shall be governed by
and construed in accord with federal law, where applicable, and otherwise with
the laws of the State of Texas.



IN WITNESS WHEREOF, Temple-Inland has caused this Agreement to be duly executed
by its officer thereunto duly authorized, and the Employee has hereunto set his
or her hand, all as of the Date of Grant written above.


TEMPLE-INLAND INC.
   
BY:
       
Leslie K. O’Neal
 
Employee
 
Vice President & Secretary
   






 
13 

--------------------------------------------------------------------------------

 

Exhibit A


Vesting Date


Performance Goal


1.  Vesting Date: Vesting Date means, with respect to the Performance Stock
Units, the earliest of (i) the date the Committee certifies Temple-Inland’s ROI
Peer Group Rank and such rank is in the first or second quartile, (ii) the
occurrence of a Change in Control, and (iii) the Employee’s death or
Disability.  The Committee shall certify during _____ (but not later than June
30, _____) Temple-Inland’s ROI Peer Group Rank.


2. ROI Peer Group Rank:  If Temple-Inland’s average ROI over the Award Period
falls within the first or second quartile of ROI as compared to the Peer Group,
the Committee shall pay the Applicable Percentage of the Performance Stock Units
as set forth below, provided that the Committee retains full discretion to pay
less than the Applicable Percentage of the Performance Stock Units.


Peer Group Ranking
 
Applicable Percentage
1st Quartile
 
100%
2nd Quartile
 
75%
3rd Quartile and below
 
0%



“Peer Group” means Abitibi-Bowater, Appleton Papers Inc., Boise Inc., Canfor
Corporation, Caraustar Industries, Inc., Cascades Inc., Catalyst Paper
Corporation, Domtar Inc., Glatfelter (P.H.) Company, Graphic Packaging,
International Paper Company, MeadWestvaco Corporation, Mercer International
Inc., Neenah Paper Inc., Newark Group (The) Inc., NewPage Corp., Packaging
Corporation of America, Rock-Tenn Company, Smurfit-Stone Container Corporation,
Temple-Inland Inc., Verso Paper, Wausau Paper Corp., and West Fraser Timber Co.;
provided, however, that a company will be removed from the Peer Group if for any
year during the Award Period (a) it ceases to be required to file either a Form
10-K or Form 40-F, or (b) less than 80% of its total revenues (as reported in
Form 10-K or in the case of a Canadian company that does not file a Form 10-K,
the Canadian company’s Form 40-F) are from either (i) paper
manufacturing/conversion or (ii) lumber and panels.


“ROI” means operating income, excluding Significant Unusual Items, divided by
beginning of year total assets, excluding certain assets (assets held for sale,
municipal bonds related to capital leases, financial assets of special purpose
entities, discontinued operations, and acquisitions/divestitures on a weighted
average basis),and less current liabilities (excluding current portion of
long-term debt).


“Significant Unusual Items” are income items reported in the Form 10-K or Form
40-F that represent the recognition of income from multiple years’ activities in
the current year (for example, gain on the sale or disposition of an asset, and
refunds, rebates, settlements, and credits that represent recognition of income
from multiple years’ activities).  An item will be included as a Significant
Unusual Item only if it exceeds $1 million.



 
14 

--------------------------------------------------------------------------------

 
